DETAILED ACTION
This Office Action is in response to the Amendment filed on 11/19/2020. 
In the filed response, Claims 1, 2, 5-7, 10, 13, and 15-22 have been amended, where Claims 1, 6, and 16 are independent claims with Claims 11-12 being previously canceled.
Accordingly, Claims 1-10 and 13-22 have been examined and are pending. This Action is made FINAL.


	Response to Arguments
1.	Applicant’s arguments, see pgs. 15-17 filed 11/19/2020, with respect to the art rejection of independent claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. The same also applies to independent claims 6 and 16.  However, upon further consideration, a new ground of rejection is made in light of the amendments made to the foregoing claims. The Examiner acknowledges the amendments which incorporate allowable subject matter from now canceled claims 5 and 13 that was identified in the previous office action. However since not all of the allowable subject matter was incorporated (i.e., the claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims), the Examiner finds the claimed methodology is not entirely clear in view of the specification and also it does not appear to be fully supported since the specification requires that decisions be made as to whether certain claimed steps (i.e., the computational and setting steps) get performed.  In other words the claims do not disclose all of the required steps needed to successfully output a third image as amended.  In particular, the specification requires that a certain condition be satisfied before executing the limitation “computing a product of the first foreground pre-scaling ratio and the second foreground pre-scaling ratio to be a second foreground quasi-scaling” as recited in claim 1 and as similarly recited in claims 6 and 16, i.e., the product will only be computed when the ratio value of the determined second foreground pre-scaling ratio is within a second sub-range (see for e.g., para 0012 and 00103 of the specification).  If the ratio value is not within said sub-range, it seems the product will not be computed.  Moreover, the specification shows the second foreground pre-scaling ratio will be set to a second foreground quasi-scaling “ratio” when the computed product is determined to be within the first sub-range (see e.g., para 00103).  Said second foreground quasi-scaling “ratio” is then used to output the third image (para 00103).  In other words, the setting step is conditionally based which is not reflected in the claims. Instead the claims (e.g., claim 1) indicate the second foreground pre-scaling ratio is always the second foreground quasi-scaling “ratio”, but there could be times where this is not always true; hence for these reasons, the Examiner respectfully submits the claims as amended are not fully consistent with the specification since the omission of certain decision/conditional steps makes it difficult to determine whether or not the subsequent claimed steps actually get performed when processing images. 
2.	To help move the instant application forward, the Examiner recommends that the remaining allowable subject matter from claims 5 and 13 (see office action from 08/19/2020) be incorporated to disclose the needed steps for the reasons described.  At a minimum, claims 1, 6, and 16 should include further limitation that explicitly shows that certain determining steps must be performed to decide whether or not the product gets computed and the second foreground pre-scaling ratio is set to a second foreground quasi-scaling “ratio” as claimed. See 35 U.S.C. 112(a) and 112(b) below.  

4.	Examiner acknowledges Applicant’s remarks and amendments in response to the claim objections, and therefore withdraws the objections.
5.	Examiner acknowledges Applicant’s remarks and amendments in response to the rejection of claims under 35 U.S.C. 101, and therefore withdraws the rejection.
6.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward to allowance. Please refer to the conclusion to this office action regarding scheduling interviews.  
7.	In light of the foregoing, Claims 1-10 and 13-22 have been examined and are pending.

Specification
8.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. See MPEP 608.01(b).

9.	The disclosure is objected to because of the following informalities: para 0037 and 0045 recite “and the second image may be outputted based on the first foreground center offset and the first foreground quasi-scaling”.  It appears the term “quasi-scaling” should be “quasi-scaling ratio”.  Please check and update accordingly if this is correct. Appropriate correction is required.  Examiner recommends that a complete review of the remaining specification be performed to check for similar instances of the foregoing term. 
10.	The disclosure is further objected to because of the following informalities: para 00103 for e.g., recites “The fourth determination module 570 may be configured to, in response to the product being within the first sub-range, set the specified value as the ratio value of the second foreground quasi-scaling ratio” (emphasis added). What does the “specified value” refer to in this case?  From the specification, it appears this may refer to the value of the second foreground pre-scaling ratio. If this is the case, it is recommended that this be explicitly shown. For e.g., the “specified value of the second foreground pre-scaling ratio as the ratio value of the second foreground quasi-scaling ratio”. Please confirm if this is the case and if so, please update accordingly.  Appropriate correction is required.  Examiner recommends that a complete review of the remaining specification be performed to check for similar instances of the foregoing. 

Claim Objections
11.	Claims 1, 6, and 16 are objected to because of the following informalities: the term “first foreground quasi-scaling” in the limitation “and outputting a second image based on the first foreground center offset and the first foreground quasi-scaling,” (emphasis added) appears as ratio” (emphasis added).  Please check and update accordingly if this is correct.  Appropriate correction is required.
12.	Claims 1, 6, and 16 are further objected to because of the following informalities: the term “second foreground quasi-scaling” in the limitation “computing a product of the first foreground pre-scaling ratio and the second foreground pre-scaling ratio to be a second foreground quasi-scaling” (emphasis added) appears as though it should read as “second foreground quasi-scaling ratio”.  Please check and update accordingly if this is correct.  Appropriate correction is required.
13.	Claims 1, 6, and 16 are further objected to because of the following informalities: the limitation “computing a product of the first foreground pre-scaling ratio and the second foreground pre-scaling ratio to be a second foreground quasi-scaling” (emphasis added) appears as though it should read as “and setting the second foreground quasi-scaling ratio to be a second foreground quasi-scaling ratio” (e.g., para 00103 of specification). Please check and update accordingly if this is correct.  Appropriate correction is required.
14.	Claim 5 is objected to because of the following informalities:  the amended claim recites “The method according to claim 4 further includes, the method further includes:…” where the phrase “further includes” appears to be redundant. Please check. Appropriate correction is required.
15.	Claims 19, 20, and 21 are objected to because of the following informalities:  the term “storage non-transitory computer-readable medium” (emphasis added) appears as though it should read as “non-transitory computer-readable storage medium” similar to claims 16, 17, 18, and 22. Please check for consistency. Appropriate correction is required.
Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are those steps that were found in the claims containing allowable subject matter (see pgs. 12-14 of the last office action).  These include the decision making steps for determining whether other essential steps get performed for processing images. For e.g., “determining whether a ratio value of the second foreground pre-scaling ratio is within the second sub-range” which if satisfied allows the product to be computed (see below for details).
Regarding claims 1, 6, and 16, claim 1, 6, and 16  recites the limitation phrase “computing a product of the first foreground pre-scaling ratio and the second foreground pre-scaling ratio to be a second foreground quasi-scaling” (emphasis added). Although the aforementioned limitation is in the specification (see for e.g., para 0012 and 00103), the computation of the product (emphasis added) is shown to be conditionally dependent on satisfying a specific criterion (i.e., the ratio value of the second foreground pre-scaling ratio must be within a second sub-range - e.g., para 00103. Also reference claim 5). If this criterion is not satisfied, it seems that the product will never be computed which is needed to output a third image. Since the claims do not specify a corresponding condition or 

17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 6, and 16
Regarding claims 1, 16, and 17; claims 1, 16, and 17 recite the amended limitation “computing a product of the first foreground pre-scaling ratio and the second foreground pre-scaling ratio to be a second foreground quasi-scaling”. Although the limitation itself is discussed in the specification (see e.g., para 00103), the specification explicitly defines certain conditional steps that first must be performed to decide whether or not the steps in the aforementioned limitation get executed. If it is decided the condition(s) is not satisfied, then the above steps will not be performed. As claimed, it appears the product is computed at all times and the foreground quasi-scaling ratio is always set to a value. Since these do not appear to be discussed in the specification without performing decision making steps, they are considered unsupported subject matter.  The Examiner respectfully requests that the Applicant point out where in the specification such support can be found for the aforementioned limitation which leads to the outputting of a third image according to the second foreground center offset and the second foreground quasi-scaling ratio.  If this cannot be identified, Applicant is required to cancel the new matter in the reply to this Office Action.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486